DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 12/22/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,391,246 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention relates to an autoinjector having a syringe body, a case, a door hinged coupled to the case and a plunger within the case. Two parallel compression springs disposed on either side of the syringe positioned between a proximal end of the case and a distal end of the plunger apply a biasing force to the plunger which in turn advances the syringe body as well as advancing the stopper. The closes prior art is Fenton, JR et al. (US 4,681,566). Fenton teaches an autoinjector having a syringe body within a case, and a door that is hingedly coupled with the case to inject a medication from the syringe via the use of a spring. However, Fenton does not teach the specific the location of the spring between the proximal end of the case and the distal end of the plunger. Nor does Fenton teaching having two springs located on either side of the syringe body. Therefore, by reciting, in combination with the other structural elements, two parallel compression springs located on either side of the syringe body, overcome the closes prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496.  The examiner can normally be reached on Monday - Friday 9am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Lauren P Farrar/Primary Examiner, Art Unit 3783